DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification 

The disclosure is objected to because of the following informalities. Appropriate correction is required. In paragraph 0021, it is unclear what the symbol “σ” stands for and what it means.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 20-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 2, it is unclear how three isotopes of hydrogen are separated from each other using the separation membrane recited in claim 1.



Regarding claims 22 and 23, it is unclear what reaction is catalyzed by the catalytic metal. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14, 20, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0053387 (hereinafter called Kutchchoskie), in view of US pre-grant patent publication no. US 2018/0056240 (hereinafter called Xiao), and US pre-grant patent publication no. 2011/0084237 (hereinafter called Wachsman).

Regarding claim 1, 11, and 12, Kutchchoskie discloses a method for separating hydrogen isotopes from one another (see paragraphs 0127 and 0128) comprising: contacting a first side of a Nafion-type proton exchange membrane 25 (reads on a separation membrane) (see Fig. 1 and paragraphs 0086 and 0088) with a sample, the sample comprising water, a first hydrogen isotope and a second hydrogen isotope (see Fig. 1 and paragraph 0088); and applying a voltage across the separation membrane from the first side of the separation membrane to the second side of the separation membrane, the voltage providing a driving force to selectively conduct the first hydrogen isotope across the separation membrane from the first side to the second side, thereby forming a product on the second side of the separation membrane that is enriched in the first hydrogen isotope, a remaining sample on the first side of the separation membrane being enriched in the second hydrogen isotope (see for example, Fig. 1 and paragraphs 0033, 0088, and 0106).

Kutchchoskie further discloses that the feed (reads on the sample) contains hydrogen gas in isotopic equilibrium with water vapor or water, and that the moisture in the hydrogen is necessary to keep Nafion®-type membranes wet, which increases the proton conductivity, of the membrane (see paragraph 0088).

Kutchchoskie does not disclose that the separation membrane comprises a first layer and a second layer, wherein the first layer comprises a crystalline material of from one to about 5 3 or less.

Xiao discloses a method for separating hydrogen isotopes from one another (see paragraph 0017) comprising: contacting a first side of a separation membrane 20 with a sample including a first hydrogen isotope and a second hydrogen isotope (see Fig. 3 and paragraph 0072), the separation membrane 20 comprising a first layer 10 and a second layer 12 (see Fig. 1(c) and paragraph 0062), the separation membrane comprises an isotope selective layer 10 (reads on a first layer) and an ion conductive supporting layer 12 (reads on a second layer) (see for example, Fig. 1 and paragraph 0061), wherein the isotope selective layer (reads on a first layer) comprises a crystalline material of from one to about 5 atomic or molecular layers (see for example, paragraphs 0019 and 0020), and the second layer comprises a hydrogen ion conductive ceramic (see for example, paragraphs 0025 and 0026).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kutchchoskie by substituting the Nafion-type proton exchange membrane taught by Kutchchoskie with the two-layer separation membrane comprising an isotope selective layer comprising a crystalline material of from one to about 5 atomic or molecular layers and an ion conductive ceramic layer as taught by Xiao. The person with ordinary skill in the art would have been motivated to make this modification, because Kutchchoskie teaches that moisture in the hydrogen is necessary to keep Nafion®-type membranes wet and thus to maintain the proton conductivity of the membrane (see paragraph 0088), and thus a Nafion®-type membrane is not suitable for treating a dry sample which has water in the sample in an amount of about 0.03 kg/m3 or less.

0C or greater.

Wachsman teaches that proton permeation flux rate is correlated with conductivity, and perovskite-type oxides have been shown to have high proton conductivities and high separation selectivity for hydrogen at elevated temperature (see paragraph 0009). Wachsman further teaches that hydrogen flux increases with temperature for all partial pressures of hydrogen (see Fig. 10 (b) and paragraph 0064).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kutchchoskie in view of Xiao by applying voltage at an elevated separation temperature as taught by Wachsman. The person with ordinary skill in the art would have been motivated to make this modification, because Wachsman teaches that proton permeation flux rate is correlated with conductivity, and perovskite-type oxides have been shown to have high proton conductivities and high separation selectivity for hydrogen at elevated temperature (see Fig. 10 (b) and paragraph 0009).

Regarding claim 2, Kutchchoskie further discloses that the sample further comprises a third hydrogen isotope (see paragraph 0032).

Regarding claim 3, Kutchchoskie further discloses that the first hydrogen isotope comprises protium and the second hydrogen isotope comprises deuterium (see claim 23).



Regarding claim 5, Kutchchoskie further discloses that the voltage is about 20 Volts or less (see paragraph 0033 and 0106).

Regarding claim 6, Wachsman further teaches that the perovskite membrane used in Wachsman is capable of operating in the range of about 750 oC to about 1,000 oC (see paragraph 0044).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by performing routine experimentation to determine suitable operating range around the temperature range taught by Wachsman. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)). 	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).	

Regarding claims 7 and 8, Kutchchoskie teaches a cascaded arrangement of electrochemical cells, operated in such a way that higher levels of isotope enrichment/depletion can be achieved (see Fig. 3 and paragraph 0095). 

Regarding claims 9 and 14, Xiao further discloses that the hydrogen isotope selective layer comprises graphene, hexagonal boron nitride, or a transition metal chalcogenide (see paragraph 0019).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by using graphene, hexagonal boron nitride, or a transition metal chalcogenide as the crystalline material. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 10, Xia further discloses that the hydrogen ion conductive layer comprises a perovskite type ceramic (see paragraphs 0026, 0027, and 0029). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by using perovskite type ceramic as the hydrogen ion conductive layer. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 20, Xiao further teaches that the single step separation factor for separating the protium from the deuterium is about 10 (reads on 3.3 or greater) (see paragraph 0017).  

Regarding claim 21, Xiao further teaches that the single step separation factor for separating the protium from ttritium is about 58 (close to from about 10 to about 30) (see paragraph 

Regarding claim 24, Kutchchoskie teaches that the voltage is below one volt (lies within the claimed range of about 5 Volts or less) (see paragraphs 0033 and 0115). 

Regarding claim 25, Xiao further teaches that the crystalline material comprises graphene (see paragraph 0019), and that an electrode can comprise a material that is resistant to chemical attack like graphene (see paragraph 0067).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kutchchoskie in view of Xiao and Wachsman by having the crystalline material comprise graphene and having an electrode comprise graphene as taught by Xiao. The person with ordinary skill in the art would have been motivated to make this modification, because Xiao teaches that graphene is a material that is resistant to chemical attack (see paragraph 0067).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0053387 (hereinafter called Kutchchoskie), in view of US pre-grant patent publication no. US 2018/0056240 (hereinafter called Xiao), and US pre-grant patent publication no. 2011/0084237 (hereinafter called Wachsman), as shown for claim 10 above, and further in view of US pre-grant patent publication no. US 2020/0123668 (hereinafter called Ting).

1-x-αPxB1-yQyO3-δ, wherein A is a bivalent cation such as Ba, Sr, Ca or Mg, P is an A-site dopant, which may be a cation such as Pr, Sm, Er or other cations belonging to the lanthanide series. B is a tetravalent cation which may be either an element in Group IV of the period table (e.g. Ti, Zr) or an element in the lanthanide series of the periodic table (e.g. Ce, La). Q is a B-site dopant which may be either an element in Group III of the period table (e.g. Sc, Y) or another element (other than B) in the lanthanide series of the periodic table (e.g. Eu, Nd, Gd, Yb). α represents the A-site non-stoichiometry (deficiency), and δ is an oxygen deficiency (see paragraph 0026), However, Kutchchoskie in view of Xiao and Wachsman does not explicitly teach that the perovskite type ceramic comprises BaZrO3, BaCeO3, SrCeO3, CaZrO3, SrZRO3, or BaCe0.7Zr0.1Y0.1Yb0.1O3-δ.

Ting teaches that a proton-conducting membrane 110 comprises a perovskite material like a doped BaCeO3, a doped BaZrO3 (see paragraphs 0038 and 0044).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kutchchoskie in view of Xia and Wachsman by having the perovskite type ceramic comprise doped BaCeO3 or doped BaZrO3 as taught by Ting. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2016/0053387 (hereinafter called Kutchchoskie), in view of US pre-grant patent publication no. US 2018/0056240 (hereinafter called Xiao), and US pre-grant patent publication no. 2011/0084237 (hereinafter called Wachsman), as shown for claim 10 above, and further in view of US patent no. 10,926,228 (hereinafter called Lozada).

Kutchchoskie in view of Xiao and Wachsman does not explicitly teach that the first layer further comprising a catalytic metal.

Lozada teaches that a graphene sheet (reads on a first layer) for separation of hydrogen isotopes comprises platinum as a catalytic metal, wherein hydrons evolve into three possible molecular species: protium (H.sub.2), protium deuteride (HD) or deuterium (D.sub.2) (see column 29, lines 15-19).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Kutchchoskie in view of Xioa and Wachsman by having the first layer comprise potassium as a catalyst metal as taught by Lozada. The person with ordinary skill in the art would have been motivated to make this modification, because Lozada teaches that the hydrons are catalyzed by the Pt catalyst into three possible molecular species: protium (H.sub.2), protium deuteride (HD) or deuterium (D.sub.2).

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 


References of Interest

The following reference of interest is cited, but has not been applied. 

Hidalgo et al, “Scalable and efficient separation of hydrogen isotopes using graphene-based electrochemical pumping,” Nature Communications, May 2017

Allowable Subject Matter

Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 23 as a whole, including the limitation that the catalytic metal is present in a discontinuous fashion on a surface of the first layer.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795